Citation Nr: 0810730	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  07-06 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Cheyenne, Wyoming


THE ISSUE

Entitlement to payment or reimbursement by VA for the cost of 
inpatient medical treatment provided by the Sterling Regional 
Medical Center during the period November 22-28, 2004 under 
the provisions of the Veterans Millennium Health Care and 
Benefits Act (Millennium Bill Act).  

(The issues of entitlement to service connection for diabetes 
mellitus and right ulnar neuropathy with peripheral 
neuropathy of the extremities, as well as an increased 
evaluation for service-connected osteoarthritis of the right 
knee and an effective date earlier than February 11, 2002 for 
the award of service connection for that same disability are 
the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the VAMC 
that denied the veteran's request for reimbursement.

In January 2008 the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference hearing from 
the RO.


FINDINGS OF FACT

1.  The veteran underwent inpatient medical treatment for a 
non-service connected condition at Sterling Medical Center on 
November 22-28, 2004.

2.  The veteran's treatment at Sterling Medical Center in 
November 2004 was not pre-authorized by VA.

3.  The veteran is covered by Medicare Parts A and B which, 
with the exception of the requisite patient share, paid for 
his treatment at Sterling Regional Medical Center in November 
2004.



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses arising from inpatient treatment at Sterling 
Regional Medical Center during the period 
November 22-28, 2004 have not been met.  38 U.S.C.A. §§ 1725, 
1728, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.120, 
17.121, 17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

As regards a claim for reimbursement of medical expenses 
under the Millennium Bill Act, there is no indication in VCAA 
that Congress intended the Act to revise the unique and 
specific third-party claim provisions of Chapter 17, Title 38 
of the United States Code.  See 38 C.F.R. § 17.123-17.132; 
see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  The VCAA accordingly does not 
pertain to the claim.

However, the Board finds that the veteran has been afforded 
adequate process under 38 U.S.C.A. § 7105.  The veteran was 
notified of the evidence required to establish entitlement, 
all relevant evidence (i.e., relevant hospital bills and 
records) were obtained, and the veteran was afforded a 
hearing before the Board.  Accordingly, there is no 
indication that any further evidence should be obtained prior 
to the Board's review.   


II.  Analysis

The veteran in this case seeks payment or reimbursement by VA 
for inpatient service provided for a nonservice-connected 
condition by a non-VA provider under the provisions of 
38 U.S.C.A. § 1725 (West 2002 & Supp. 2007) and 38 C.F.R. §§ 
17.1000-1003 (2007).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, and will be 
referred to as the "Millennium Bill Act" in this 
discussion.  

To be eligible for payment or reimbursement under the 
Millennium Bill Act, the veteran must satisfy all nine 
conditions enumerated in 38 C.F.R. § 17.1002.   The criteria 
are conjunctive, not disjunctive; accordingly, all nine 
criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 
(1991).  

In this case, the VAMC denied payment based on a 
determination that the inpatient treatment did not satisfy 
the condition enumerated in 38 C.F.R. § 17.1002(g).  The 
other eight conditions are moot at this point.  Melson, id.

Payment or reimbursement for non-VA emergency medical 
treatment under 38 U.S.C.A. § 1725 may be made only if the 
patient has no coverage under a health-plan contract for 
payment or reimbursement, in whole or part, for the emergency 
treatment.  38 C.F.R. § 17.1002(g).

The term "health-plan contract" includes an insurance 
program described in sections 1811 or 1831 of the Social 
Security Administration (SSA) Act, which includes Medicare.  
38 C.F.R. § 17.1001(a)(2).  

In this case, a Medicare Online eligibility search indicated 
that the veteran has had Medicare A and B coverage since 
October 1, 1995.  Further, in his testimony before the Board, 
the veteran freely admitted that Medicare Parts A and B had 
paid for the services provided except for the patient's 
share.  The veteran asserts that VA should provide payment or 
reimbursement for the patient share because the veteran does 
not have a Medicare supplement insurance policy to pay that 
share of the cost of treatment.

However, 38 C.F.R. § 17.1002(g) clearly states that payment 
may not be made under the Millennium Bill Act where the 
claimant has coverage in whole or part for the treatment in 
question.  There is accordingly no basis on which these 
charges can be paid or reimbursed under the provisions of the 
Millennium Bill Act.  

While the Board is sympathetic toward the veteran, the Board 
is bound by law, and its decision is dictated by the relevant 
statutes and regulations.  Moreover, the Board is without 
authority to grant benefits simply because it might perceive 
such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Accordingly, the claim for payment or reimbursement under the 
Millennium Bill Act must be denied.  


ORDER

The payment or reimbursement of unauthorized inpatient 
medical treatment provided by the Sterling Regional Medical 
Center during the period November 22-28, 2004 is denied.




____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


